Winborne, C. J.
While defendant, through his counsel, brings forward and presents on this appeal several assignments of error based upon exceptions taken during the course of the trial and to portions of the charge, the one most stressfully urged for error relates to denial of his motions for judgment as of nonsuit.
In this connection, involuntary manslaughter is defined to be the unlawful killing of a human being unintentionally and without malice but proximately resulting from the commission of an unlawful act not amounting to a felony, or some act done in an unlawful or culpably negligent manner, and where fatal consequences of the negligent act were not improbable under all the facts existent at the time. S. v. Williams, 231 N.C. 214, 56 S.E. 2d, 574, and cases cited. Indeed, as stated in S v. Rountree, 181 N.C. 535, 106 S.E. 669, “Culpable neg*549ligence under the criminal law is such recklessness or carelessness, resulting in injury or death, as imports a thoughtless disregard of consequences or a heedless indifference to the safety and rights of others.”
In the light of these principles, applied to the evidence in case in hand, taken in the light most favorable to the State, as is done in considering motions for judgment as of nonsuit, G.S. 15-173, the Court is of opinion and holds that a case for the jury is properly made to appear.
The circumstances under which the shooting occurred as reflected by the various statements made by defendant to officers are sufficient to import “a thoughtless disregard of consequences, or a heedless indifference to the safety and rights of others.”
The matters to which other assignments of error relate have been given due and careful consideration, and in them prejudicial error is not made to appear. They require no express treatment.
Hence in the judgment from which appeal is taken, there is
No Error.